Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-9 are pending and under examination.
Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/KR2019/007697, filed on June 26, 2019, which claims foreign priority under 35 U.S.C. 119(a) to (d) to Korean application 10-2018-0075945, filed on June 29 2018. A certified copy of the foreign priority document has been filed in this application on August 21 2020.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the provided black and white drawings are in such low resolution that the text in Fig. 2 is not decipherable. Please provide a corrected and legible copy of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
MPEP 606 states “The title of the invention should be placed at the top of the first page of the specification unless it is provided in the application data sheet (see 37 CFR 1.76). The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters. The words listed below are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues. The term "new" will not be deleted when it is a part of a proper name, such as "New York". Similarly, the term "design" will not be deleted when it is a part of a term, such as "Design-aiding apparatus...". “A, An, The, Improved, Improvement(s) in/for/of, New, Novel, Related to, Design, Design for/of (a), Ornamental design, Ornamental.”
The title of the invention contains the word “novel”.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: MICROALGAL STRAINS OF THE THRAUSTOCHYTRIUM GENUS, AND METHOD OF PRODUCING AND RECOVERING POLYUNSATURATED FATTY ACIDS USING THE SAME.

Incorporation by Reference
MPEP 608.01(P)(I)(c)(d) and (e) states: “(c) Except as provided in paragraphs (a) or (b) of this section, an incorporation by reference must be set forth in the specification and must: (1) Express a clear intent to incorporate by reference by using the root words "incorporate(e)" and "reference" ( e.g. , "incorporate by reference"); and (2) Clearly identify the referenced patent, application, or publication. (d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: (1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or (3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). (e) Other material ("Nonessential material") may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications. An incorporation by reference by hyperlink or other form of browser executable code is not permitted.” 
The attempt to incorporate subject matter into this application by reference to (Korean Patent Application Publication No. 10-2007-0040751 and Korean Patent Application Publication No. 2015-0084148) and scientific literature articles: [(Frenz et al. 1989, Enzyme Microb. Technol., 11:717), (Sawayama et al. 1999, Biomass and Bioenergy25 17: 33-39), (Inoue et al. 1993, Biomass Bioenergy 6 (4): 269-274); (Minowa et al. 1995, Fuel 74 (12): 1735-1738), (Mendes et al. 2003, Inorganica Chimica Acta 356: 328-334), and (Miao and Wu, Biosource Technology (2006) 97:841-846)] is ineffective because (page 1, line 13, page 2 lines 8-10, page 11 lines 23-27, and page 12 line 4) of the specification refer to foreign patent application publications or scientific literature articles without express clear intent to incorporate by reference by using the root words "incorporate(e)" and "reference" ( e.g. , "incorporate by reference"), and needs to be amended. 
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier. Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
The disclosure is objected to because of the following informalities: “Docosahexaenoic Acid” is incorrectly spelled as “Docosahexanoic Acid” repeatedly throughout the specification; see for example, but not limited to: page 1 line 7, and page 3 line 6. Appropriate correction is required.
Claim Objections
Claims 4 and 9 objected to because of the following informalities:  "Docosahexanoic Acid" should read "Docosahexaenoic Acid".].  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
And
Claims 1-9 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1-9 fail to meet the written description and enablement requirement under 112(a) for the following reason(s):
Claims 1-9 incorporate the mutant strains CJMO1 of the genus Thraustochytrium obtained from the parent wildtype KCO1 of the genus Thraustochytrium and the family of Thraustochytrid. Thus, in order to practice the subject matter of those claims one would need access to the mutant strains CJMO1. The present application, however, fails to comply with the requirements for deposit of a biological material. Consequently, one of skill in the art could not make and use the subject matter encompassed by claims 1-9. In particular, the instant application does not comply with the requirements for deposit of biological material at least because: 
1) a deposit has not been made in an acceptable depository for the mutant strains of CJMO1 of the Thraustochytrium genus. See MPEP 2405 for a list of acceptable depositories; and/or
2) there is no indication that (a) access to the deposit will be available during the pendency of the patent application referring to the deposit, to one determined by the Director to be entitled thereto under 37 CFR § 1.14 and 35 U.S.C. 122, and (b) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent. See also 37 CFR 1.801-1.809 for the rules governing deposit of biological material and MPEP 2402-2411

Claims 1-9 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-9 incorporate the mutant strains CJMO1 obtained from the parent KCO1 wild type strains of the Thraustochytrium genus. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claims 1-3 are drawn to microorganisms named CJMO1 which are mutant strains obtained from the parent strains named KCO1 of the genus Thraustochytrium that may have an 18S rRNA gene consisting of the base sequence of KCO1 represented by (SEQ ID NO.1), wherein the CJMO1 strains have the ability of increased docosahexaenoic acid (DHA) production, and decreased production of amino acid(s) as compared to wild microalgae as stated in Claim 1. Claim 2 further limits Claim 1 wherein CJMO1 includes DHA in the amount of 40wt% to 60wt% based on a total weight of fatty acids, and Claim 3 further limits the DHA productivity of CJM01 to 05.-0.7g/l/h. 


Assessment of whether species are disclosed in the original specification
The specification only describes wild type strains (KC01) of the Thraustochytrium genus, mutant strains (CJM01) derived from (KC01) and applicants have only provided the 18S rRNA gene base sequence of wild type (KC01) represented by (SEQ ID NO.1). The specification discloses a 99% homology with previously reported strains of the Thraustochytrium genus, and an 84% homology with previously reported strains of the Schizochytrium genus and Aurantiochytrium genus. The claims encompass thousands of potential mutants of the Thraustochytrium genus. Applicants have not adequately described a number of species that is representative of the potentially thousands of claimed mutant strains of the Thraustochytrium genus.
Assessment of whether disclosed species are representative of the claimed genus.
As above, the specification only describes wild type strains (KC01) of the Thraustochytrium genus, mutant strains (CJM01) derived from (KC01) and applicants have only provided the 18S rRNA gene base sequence of wild type (KC01) represented by (SEQ ID NO. 01). The specification discloses a 99% homology with previously reported strains of the Thraustochytrium genus, and an 84% homology with previously reported strains of the Schizochytrium genus and Aurantiochytrium genus. The claims encompass thousands of potential mutants of the Thraustochytrium genus. Applicants have not adequately described a number of species that is representative of the potentially thousands of claimed mutant strains of the Thraustochytrium genus. 
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of Thraustochytrium and the functional characteristics of these strains, i.e., the ability to produce higher amounts of DHA and decreased amounts of amino acid(s).
Physical and/or chemical properties: The specification does not describe physical and/or chemical properties of the wild type Thraustochytrium genus and the mutant Thraustochytrium genus that would allow a skilled artisan to distinguish species and/or strains of the Thraustochytrium genus that meet only the structural requirements of the Thraustochytrium genus from those that meet both the structural and functional requirements.
Structure/Function Correlation: The specification does not describe a correlation between the structural/functional components of the wild type Thraustochytrium genus (KC01) and the structure/functional properties of the claimed mutant strains (CJM01) of the Thraustochytrium genus, i.e., the ability of wild type Thraustochytrium  to produce higher amounts of DHA in comparison to other algae, the ability of the mutant Thraustochytrium (CJM01) to produce increased DHA and reduced production of amino acid(s) in comparison to wild type Thraustochytrium. 
There is no description of what structural components of the wild type Thraustochytrium genus are responsible for enhanced DHA production versus other algae, as well as in these mutant strains over wild type Thraustochytrium, for example, genes encoding enzymes of the pathway for producing DHA or regulatory components thereof; or for genes involved in intracellular transport of substrates needed for DHA synthesis; or inhibition of competing pathways for use of DHA substrates; or what nutrient sources are essential for DHA or amino acid synthesis. etc., nor is there any description of the relevance of strains of Thraustochytrium genus having an 18S rRNA gene consisting of the base sequence of SEQ ID NOS: 1 and the ability of those strains to produce higher amounts of DHA. Accordingly, the specification fails to provide guidance on the specific structural features of the genus that account for the function of the genus, namely what structural changes in the mutant Thraustochytrium strains allow for increased production of DHA over wild type. Absent this information, the skilled artisan cannot readily envisage specific embodiments of Thraustochytrium that possess the relevant functional properties.
In conclusion, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the invention with respect to the claimed mutant strains of Thraustochytrium. Subsequently, claims 4-9 are rejected for being dependent on rejected Claim 1. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 in indefinite in its recitation of “production of docosahexaenoic acid (DHA) increases and production of amino acid decreases as compared with wild microalgae.” MPEP 2173.02 states “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” Claim 1 fails to describe what constitutes an increase in DHA and a decrease in amino acid i.e., the amount of DHA in comparison to total fatty acid or lipid weight as compared to what standard, the productivity of DHA synthesis per hour as compared to what standard, which amino acid(s) are decreased and by how much as compared to what standard etc. The claim also does not describe how these features are achieved, and/or under what conditions i.e., is the increase of DHA production and decrease in amino acid production due to a gene mutation, culture conditions etc. These features are also being compared to all wild microalgae which is unlimited. Therefore, one of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim 4 is rejected for being indefinite for not specifically describing the process for producing the product of a biomass. The claim fails to describe the conditions that the CJM01 microalgae is being cultured in, and also fails to describe how the docosahexaenoic acid is recovered, or whether the final product is only a cultured product, a dried product, a pulverized product, or a combination of the three. This creates confusion where one skilled in the art would not know when direct infringement occurs. 
Claim 5 is rejected for being indefinite for not specifically describing what the heterotrophic conditions are that the mutant CJM01 microalgae is being cultured under. i.e, organic and inorganic nutrients, O2 and phosphorus levels, and ratios of carbon to nitrogen etc. This creates confusion where one skilled in the art would not know when direct infringement occurs.
Claim 9 is rejected for being indefinite for not specifically describing the process for producing the product of a bio-oil. The claim fails to describe the conditions that the CJM01 microalgae is being cultured in, and also fails to describe how the lipid containing docosahexaenoic acid is recovered from the microalgae, or whether the final product is only a cultured product, a dried product, a pulverized product, or a combination of the three. This creates confusion where one skilled in the art would not know when direct infringement occurs. 
Claims 2-9 are further rejected for being dependent on rejected claim 1. Claims 5 and 6 are further rejected for being dependent on rejected claim 4 which is also dependent on rejected Claim 1. Claims 7 and 8 are further rejected for being dependent on claim 6 which is dependent on rejected claim 4 which is also dependent on rejected Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Radakovits et al (WO 2015/179844 A2) in view of Sun et al (Bioresource Technology 159 (2014) 199–206) and in further view of Cakmak et al (Biotechnology and Bioengineering, Vol. 109, No. 8 (2012) 1947-1957).
Radakovits et all teaches mutant strains of the Labrynthulomycete class of microorganisms, which includes the Thraustochytrium genus [para 0010 and 0014], that produce docosahexaenoic acid (DHA) [para 0006] in increased amounts [para 0018 and 0027] wherein the strains derived from the deposited microorganisms of the Labrynthulomycete class may produce at least 25%-50% of their total fatty acids as DHA [para 0038], and the biomass comprises at least 20% - 80% by weight of the fatty acids as DHA [para 0055]. MPEP 2144.05(I) states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” MPEP 2144.05(II)(A) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In this instant case, the teachings of Radakovits et al overlap or encompass the claimed ranges of 40%-60% stated in Claim 2. The applicant has not presented evidence in the disclosure that the range of 40%-60% of total fatty acid weight is DHA is critical to the invention.
Radakovits et al further teaches strains that can produce DHA at a rate ranging from at least 45mg/L/h to 800mg/L/h or 0.045g/L/h to 0.8g/L/h [para009]. As above, MPEP 2144.05(I) states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”
 Radakovits et al further teaches culturing the strains of the Labrynthulomycete class under heterotrophic conditions wherein the microorganisms are cultured in the dark [para 00110, 00113, 00114, and 00149], the carbon source can be that of: glucose, fructose, maltose, galactose, xylose and/or glycerol, the organic nitrogen source can be: yeast extract, meat extract and/or peptone, and the inorganic nitrogen source can be: ammonium acetate, ammonium nitrate, ammonium chloride, ammonium sulfate and/or urea [para 0060]. 
Radakovits et al further teaches the Labrynthulomycete class strains as being used to produce a biomass [para 0020 and 0055], the biomass as containing DHA [para 0021 and 0055], isolating and recovering a microbial oil or lipid containing DHA from the whole culture or the biomass harvested after culturing the strains [para 0022, 0056, and 0066-0068]. 
Radakovits et al further teaches a dried biomass of the Labrynthulomycete class strains containing DHA [para 0021, 0066, and 0068] as well as powdered (synonymous with pulverized) products of the Labrynthulomycete class strains and/or powdered microbial oil derived therefrom [para 0071 and 0074]. 
Radakovits et al does not teach a decrease in amino acid production. However, Sun et al teaches “Nitrogen limitation increased the ratio of C/N and might reduce synthesis of amino acid and proteins, which might lead to an increase of carbohydrate or lipids” [pg. 203, sec 3.3, pp. 3]. In further view, Cakmak et al teaches: “It has also been shown that nitrogen limitation increases the C/N ratio, because reduced synthesis of amino acids and proteins leads to storage of an increased portion of carbon in polysaccharides and/or lipids” [pg. 1954 pp.1]. The decrease in amino acid production as claimed in Claim 1 does not merely need to stem from a mutation in a certain strain(s), it can be achieved through certain culturing conditions as well and is not a novel technical feature. Therefore, the teachings of Radakovits et al anticipates all of the elements of claims 1-9 except for a decrease in amino acid(s). However, in view of Sun et al and Cakmak et al, one of ordinary skill in the art would be motivated to and would recognize that it would be obvious, prior to the effective filing date of this instant application, that by combining these teachings, one would have arrived at the claimed invention with a reasonable expectation of success. It would have been obvious to one of skill in the art, that they could combine the teachings of Radakovits et all, and under the culturing conditions of nitrogen limitation with an increased C/N ratio taught by Sun et al and Cakmak et al, one could arrive at the invention of claims 1-9 with predictable results.
Conclusion
Claims 1-9 are pending
Claims 1-9 are rejected
No claims are in condition for allowance
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN KENNETH HARMON whose telephone number is (571)272-2031. The examiner can normally be reached Mon-Fri 0830-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on (571) 270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWN KENNETH HARMON/Examiner, Art Unit 1652            

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652                                                                                                                                                                                                                                                                                                                                                                                                    /BRATISLAV STANKOVIC/Supervisory Patent Examiner Trainer, Art Unit 4151